Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Keith Ross appeals the district court’s order construing his Fed.R.Civ.P. 60(b) motion as a successive 28 U.S.C. § 2255 (2012) motion and dismissing it as such. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Ross, Nos. 1:07-cr-00117-MR-1; 1:09-cv-00365-MR (W.D.N.C. May 11, 2015). We deny Ross’s motion for a certificate of appealability. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.